EXHIBIT 10.6



Special Bonus Program for Key Management for the First Quarter of 2002



 

BE IT RESOLVED, that this Committee hereby adopts a special bonus program for
the first fiscal quarter of 2002 only, which this Committee shall administer,
for participants in the Executive Bonus Performance Award Program, which special
program will provide each such participant an opportunity to receive a cash
bonus payment with respect to the first fiscal quarter of 2002, in the amount of
62.5% of the participant's base salary earned during the period from January 1,
2002 through March 31, 2002, if the Company achieves an operating loss of $126
million or better with respect to the first fiscal quarter of 2002 (adjusted as
appropriate to reflect one-time, unusual or extraordinary losses or gains,
dispositions of operations or investments, or similar matters, such as
write-offs of assets, aircraft leases and similar fleet charges); that amounts,
if any, payable under the Executive Bonus Performance Award Program with respect
to the first fiscal quarter in 2002 will be netted against any amounts otherwise
payable under such special bonus program, and that this Committee reserves the
right to amend or terminate such special bonus program at any time by notifying
the Chief Executive Officer thereof; and



RESOLVED, that the payment of bonuses under the special bonus program for the
first fiscal quarter of 2002 will require the advanced approval of this
Committee, which may be effected at a meeting of this Committee or by an
approval form signed by each member of this Committee, and no such bonuses will
be paid or payable (or they will be subject to reduction or repayment if paid,
as determined by the Committee) if the Company applies for a federal credit
instrument under the Air Transportation Safety and System Stabilization Act and
the Committee determines that such payment could reasonably be expected to
jeopardize the Company's ability to obtain or maintain federal credit
instruments under the Air Transportation Safety and System Stabilization Act, as
amended from time to time, and applicable rules and regulations thereunder; and



RESOLVED, that the interpretation and construction by the Committee of any
provision of the special bonus program, and any determination or action by the
Committee in connection therewith, will be final and conclusive for all
purposes, and each participant's participation in the program will be expressly
subject to the foregoing; that no member of the Committee shall be liable in
connection with the program for any action or determination taken or made in
good faith or upon reliance in good faith on the records of the Company or
information presented to the Committee by the Company's officers, employees, or
other persons (including the Company's outside auditors) as to matters such
member reasonably believes are within such other person's professional or expert
competence; and that if a participant disagrees with any decision,
determination, or action made or taken by the Committee, then the dispute will
be limited to whether the Committee has satisfied its duty to make such decision
or determination or take such action in good faith; and



RESOLVED, that participation in the program by a participant shall terminate
upon such participant's termination of employment with the Company and its
subsidiaries, and no participant shall have any right to continue to participate
in the program or have any vested right to any bonus thereunder (except if the
end of the first fiscal quarter of 2002 has already passed prior to an amendment
or termination of the program or prior to such participant's termination of
employment with the Company and its subsidiaries); and



RESOLVED, that participation in the program will not confer any right of future
employment; that the program is not intended to create a pension or welfare
benefit plan and is intended to be exempt from application of the Employee
Retirement Income Security Act of 1974, as amended; and that the program is
unfunded and shall not create, or be construed to create, a trust or separate
fund or funds, and each participant shall be entitled only to look to the
Company for any benefit hereunder, and shall have no greater right than an
unsecured creditor of the Company; and



RESOLVED, that no liability whatsoever shall attach to or be incurred by any
past, present or future stockholders, officers or directors, as such, of the
Company or any of its subsidiaries, under or by reason of the program or the
administration thereof, and each participant, in consideration of receiving
benefits and participating thereunder, shall be deemed to agree to all the terms
and conditions of the program and to expressly waive and release any and all
claims relating to any such liability; and



RESOLVED, that no bonus or other right, title, interest, or benefit under the
program shall ever be assignable or transferable, or liable for, or charged with
any of the torts or obligations of a participant or any person claiming under a
participant, or be subject to seizure by any creditor of a participant or any
person claiming under a participant; that no participant or any person claiming
under a participant shall have the power to anticipate or dispose of any bonus
or other right, title, interest, or benefit under the program in any manner
until the same shall have actually been distributed free and clear of the terms
of the program; that payments with respect to bonuses under the program shall be
payable only to the participant (or in the event of the death of a participant,
any payment due under the program to such participant shall be made to his or
her estate), and that the provisions of the program shall be binding on all
successors and assigns of a participant, including without limitation the estate
of such participant and the executor, administrator or trustee of such estate,
or any receiver or trustee in bankruptcy or representative of the participant's
creditors; and



RESOLVED, that the program shall be construed in accordance with the laws of
Texas, and that the Company shall have the right to withhold from any payment
under the program all applicable federal, state, local and other taxes as
required by law; and



RESOLVED, that the Chief Executive Officer is authorized to notify each person
who is a participant in the special bonus program of the existence and structure
of the special bonus program and the fact that such person is a participant.